People v Marine (2015 NY Slip Op 07437)





People v Marine


2015 NY Slip Op 07437


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Mazzarelli, J.P., Renwick, Andrias, Manzanet-Daniels, JJ.


15848 6121/82

[*1] The People of the State of New York, Respondent,
vEmiliano Marine, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Andrew J. Dalack of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Order, Supreme Court, New York County (Daniel P. FitzGerald, J.), entered on or about November 26, 2012, which denied defendant's CPL 440.30(1-a) motion for DNA testing, unanimously affirmed.
Regardless of the results of any testing, there is no reasonable probability, given the specific circumstances and the relationship of these items to the case, that DNA testing of a knife and certain clothing would have led to a verdict more favorable to defendant (see People v Concepcion, 104 AD3d 442 [1st Dept 2007], lv denied 21 NY3d 1003 [2013]; People v Figueroa, 36 AD3d 458, 459 [1st Dept 2007], lv denied 9 NY3d 843 [2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2015
CLERK